
	
		I
		112th CONGRESS
		2d Session
		H. R. 4003
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2012
			Mr. Cohen (for
			 himself, Ms. Norton,
			 Mr. Grijalva,
			 Ms. Kaptur,
			 Ms. Sewell,
			 Ms. McCollum,
			 Mr. Gonzalez, and
			 Mr. Hastings of Florida) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 39, United States Code, to provide that
		  the payment of a bill, invoice, or statement of account due, if made by mail,
		  shall be considered to have been made on the date as of which the envelope
		  which is used to transmit such payment is postmarked.
	
	
		1.Short titleThis Act may be cited as the
			 Postmark Payment Act of 2012.
		2.Date of postmark
			 to be treated as date of payment of a bill, invoice, or statement of account
			 due
			(a)In
			 generalChapter 26 of title 39, United States Code, is amended by
			 adding at the end the following:
				
					2606.Date of
				postmark to be treated as date of payment of a bill, invoice, or statement of
				account due
						(a)If any payment
				required to be made on or before a prescribed date is, after such date,
				delivered by the Postal Service to the payee, such payment shall be deemed
				received by the payee on the date of the United States postmark stamped on the
				envelope or other cover in which such payment is mailed.
						(b)Subsection (a)
				shall not apply with respect to any payment—
							(1)other than a
				payment on a bill, invoice, or statement of account due;
							(2)which is required,
				by law, regulation, or contract, to be delivered by any method other than by
				mail; or
							(3)which is subject
				to any other provision of Federal law specifying how a postmark date shall be
				used in determining the date on which such payment shall be deemed to have been
				delivered or made.
							(c)Subsection (a)
				shall apply only if—
							(1)the postmark date
				falls on or before the prescribed date for making the payment; and
							(2)the payment was,
				on or before such date, deposited in the mail in the United States in an
				envelope or under other appropriate cover, postage prepaid, properly addressed
				to the payee.
							(d)Subsection (a)
				shall not apply in the case of a postmark not made by the Postal
				Service.
						(e)For purposes of
				this section—
							(1)the term
				payee, as used with respect to a payment, includes any person
				duly authorized to receive such payment; and
							(2)the term
				United States means the 50 States, the District of Columbia, the
				Commonwealth of Puerto Rico, and any territory or possession of the United
				States.
							(f)Regulations to
				carry out this section may be prescribed by the Postal
				Service.
						.
			(b)Conforming
			 amendmentThe table of sections for chapter 26 of title 39,
			 United States Code, is amended by adding at the end the following:
				
					
						2606. Date of postmark to be treated as
				date of payment of a bill, invoice, or statement of account
				due.
					
					.
			3.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to any mailing postmarked after the end of
			 the 3-month period beginning on the date of enactment of this Act.
		
